Citation Nr: 1724646	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for dizziness, and if so, whether service connection is warranted for that disability.

2.  Entitlement to service connection for post-operative residuals associated with removal of cysts behind the Veteran's ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 through September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Testimony was received from the Veteran and his son during a March 2017 video conference hearing.  A transcript of that testimony is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for dizziness and service connection for post-operative residuals associated with removal of cysts behind the Veteran's ear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for dizziness was denied in a September 2004 rating decision; the Veteran did not appeal that decision, and, no new and material evidence was received within one year from that decision.

2.  The Veteran's current petition to reopen his claim for service connection for dizziness was received in June 2008.

3.  The evidence associated with the claim file since the September 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has a current disorder that is manifested by dizziness, and, whether that disorder might be related etiologically to injuries sustained by him during his active duty service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied service connection for dizziness is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence associated with the record since the September 2004 rating decision is new and material, and the Veteran's claim for service connection for dizziness is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Veteran's Claim for Service Connection for Dizziness

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for dizziness was denied by the Huntington RO in a January 2004 rating decision on the basis that dizziness is not by itself considered by VA as being a disabling condition.  It was denied again in a September 2004 rating decision.  To the extent that the Veteran could be construed as claiming service connection for a disability that was being manifested by dizziness, the RO determined that the evidence did not show that the Veteran had such a disability.  The Veteran did not appeal that decision and he did not provide any new and material evidence within one year of the RO's adverse decision.  Accordingly, the September 2004 denial became final.  38 U.S.C.A. § 7105(c).

The Veteran's pending petition to reopen his claim was received in June 2008.  The petition was denied in a February 2010 rating decision on the basis that new and material evidence had not been received.  The Veteran has perfected a timely appeal and asserts that his claim should be reopened and considered on the merits.

At the time of the final September 2004 denial, the evidentiary record consisted essentially of the Veteran's lay assertions; incomplete service treatment and service personnel records; records for VA treatment received by the Veteran through October 2003; and records for various private treatment received by the Veteran through 1994.  In his lay statements, the Veteran asserted that he had been having ongoing headaches, dizziness, vision impairment, and mental health symptoms since an in-service head injury in which he was struck on his head by a lid from a spare parts box while he was performing duties on board the U.S.S. E.F. Larson.  Private treatment records from Dr. A.N.S. note the Veteran's reported history of in-service skull fracture and subsequent complaints of chronic headaches.  A December 1985 CT study of the Veteran's head was normal.  Still, in a July 1989 private opinion, Dr. F.J.W. expressed that injuries that resulted from the Veteran's reported in-service head trauma are a substantial causative factor in the Veteran's emotional problems and headaches.

Since the September 2004 denial, the record has been augmented by additional evidence that includes: new factual assertions raised in the Veteran's resubmitted statements and March 2017 video conference hearing testimony; new factual assertions raised in lay statements received from the Veteran's spouse and brother; additional service treatment records and service personnel records; records for VA treatment received by the Veteran through May 2017; and the report from a December 2008 VA examination of the Veteran's head.  In his July 2009 lay statement, the Veteran's brother expresses that the Veteran was complaining of headaches and demonstrated changes in his personality immediately after returning home from service.  In another July 2009 statement, the Veteran's spouse states that she had known the Veteran for 49 years (i.e., since 1960) and that the Veteran had always been complaining of headaches that he believed were caused by his in-service head trauma.  The newly obtained VA and private treatment records reflect that the Veteran has been followed periodically for ongoing dizzy spells and headaches, and also, for various psychiatric symptoms that have been diagnosed as anxiety disorder.  During his March 2017 video conference hearing, the Veteran testified that he was treated for an extended period for head injuries while on board the U.S.S. Larson immediately following the head trauma incident.  Somewhat consistent with the Veteran's assertions, a Sick Call Treatment Record contained in newly obtained service department records reflects that the Veteran was treated for reported headaches on board the U.S.S. E.F. Larson in November 1955.  The Board notes also that the Veteran asserted in a December 2006 statement that he was receiving Social Security disability benefits due to disabilities caused by a combination of his nerves and symptoms related to his head injury.

Consistent with the governing laws and regulations, the Board presumes that the Veteran's assertions and testimony, and those provided in the lay statements received from his spouse and brother, are credible for the purpose of determining whether new and material evidence has been received.  Considered together with those lay assertions, the additional information contained in newly obtained service department records raise the possibility that the Veteran did sustain a head injury during service and that the in-service injury has been manifested by symptoms that include not only dizziness, but also headaches and psychiatric symptoms.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for dizziness is met. The Veteran's claim is reopened and will next be addressed by the Board on a de novo basis.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for dizziness is reopened.


REMAND

Pertinent to both issues on appeal, the Veteran reported in a December 2006 statement that he has been receiving Social Security disability (SSDI) benefits due to inability to work because of disabilities caused by his head injury, psychiatric symptoms, and recurring cysts on his face and neck.  Given the Veteran's assertions, it is likely that information and records generated by the processing of his SSDI benefits will contains new and additional medical information and treatment records that are pertinent to the Veteran's head injury (to include dizziness) and cysts.  Under the circumstances, the Board is obligated to request and obtain those records.  38 C.F.R. § 3.159(c)(2) (2016); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).  VA should undertake efforts to obtain them.

The Veteran has also asserted that he has had ongoing and recurring cysts around his ears and face since the initial outbreak during service.  Consistent with those assertions, the VA treatment records show that the Veteran has been followed since 1999 for recurring cysts that occur around and inside the Veteran's ears and on his scalp, face, and shoulders.  Those records do not, however, express any opinions as to whether the recurring cysts are related in any way to the Veteran's active duty service.  Despite the foregoing evidence, the Veteran has not yet been afforded a VA examination to determine whether currently recurring cysts are related etiologically to the Veteran's active duty service.  Such an examination should be afforded to him at this time.  38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims for dizziness and cysts behind his ears, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from May 2017 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's SSA records.

3.  After the above development has been completed, arrange for the Veteran to undergo a VA examination to determine whether the Veteran has any residuals of a head injury, to include a disability manifested by dizziness. The examiner should specifically consider the head trauma sustained during service on the U.S.S. E.F. Larson.  The Veteran's claims file should be made available to the designated examiner prior to the examination and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all appropriate tests and studies.  Diagnoses pertinent to the Veteran's dizziness should be rendered.  The examiner should also provide an opinion as to the following medical question:

(a) for each diagnosis rendered, is it at least as likely as not (at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service.

The examiner should consider Dr. F.J.W.'s July 1989 opinion stating that injuries that resulted from the Veteran's reported in-service head trauma are a substantial causative factor in the Veteran's emotional problems and headaches.

All opinions rendered by the examiner must be accompanied by a complete and detailed rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After the development in 1 and 2 has been completed, arrange for the Veteran to undergo a VA examination of his claim for cysts behind his ears and any resulting residuals to determine their nature and whether they were sustained initially during his active duty service or resulted from an injury or event that occurred during his active duty service.  The Veteran's claim file should be made available to the designated examiner prior to the examination and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all appropriate tests and studies.  Diagnoses pertinent to the Veteran's cysts and resulting residuals should be rendered.  For each diagnosis rendered, the examiner should provide an opinion as to whether it is it at least as likely as not (at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service or resulted from an in-service injury or event.

All opinions rendered by the examiner must be accompanied by a complete and detailed rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


